Citation Nr: 1614412	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy.

2.  Entitlement to service connection for a disability manifested by abnormal cells and colposcopy and cryosurgery.

3.  Entitlement to an initial compensable evaluation for an incompetent cervix.

4.  Entitlement to an initial compensable evaluation for Bartholin's cyst.  



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1993 to September 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In that rating decision, the RO granted service connection for an incompetent cervix and a Bartholin's cyst and assigned separate noncompensable evaluation effective from December 5, 2008.   The RO also denied service connection for residuals of a hysterectomy and for a disability manifested by abnormal cells and colposcopy and cryosurgery.

The Board notes that the Veteran's appeal originally included the issues entitlement to service connection for scoliosis and entitlement to an evaluation in excess of 10 percent for asthma.  However, during the pendency of the appeal, in an October 2013 rating decision, the RO granted service connection for scoliosis and assigned a 20 percent evaluation effective from December 5, 2008.  In addition, in a June 2015 decision, the Board increased the Veteran's disability evaluation for asthma to 30 percent for the period prior to September 23, 2013 and assigned a 10 percent evaluation for the period after September 23, 2013.  The Veteran did not appeal those decisions.  Thus, the Board finds that these issues are not in appellate status, and no further consideration is necessary.

In June 2015, the Board remanded the case for further development of the remaining issues.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of service connection for a hysterectomy; entitlement to service connection for a disability manifested by abnormal cells, colposcopy, cryosurgery; and entitlement to an initial compensable evaluation for Bartholin's cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT


The Veteran's incompetent cervix, status post cerclage is not productive of symptoms that require continuous treatment. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for an incompetent cervix, status post cerclage have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, Diagnostic Codes 7699- 7612 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for her incompetent cervix.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.   See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.  

The Veteran was also afforded VA examinations in February 2010 and October 2015 in connection with her claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record and fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since she was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Finally, the Board notes that the case was remanded in June 2015, in pertinent part, to afford the Veteran an additional VA examination to ascertain current severity of the Veteran's service-connected incompetent cervix.  As discussed above, an adequate examination was provided in October 2015.  The Board finds that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that a compensable evaluation is warranted for her service-connected incompetent cervix.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are generally warranted, with certain staged ratings based on the evidence, as discussed below.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is currently assigned a noncompensable evaluation for an incompetent cervix, pursuant to 38 C.F.R. § 4.116, Diagnostic Codes 7699-7612.  

Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a noncompensable rating is assigned when symptoms do not require continuous treatment.  A 10 percent rating is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for an incompetent cervix.

The Veteran was afforded a VA examination in February 2010 at which time she did not report any current symptoms that required continuous treatment for an incompetent cervix.  She was noted to have vaginally delivered a child early because of an incompetent cervix during service in 1996.  On physical examination, the cervix was noted to be present.  The Veteran endorsed a history of abnormal pap smears in service prior to a colposcopy; however, she did not report recurrent abnormal pap smears following her separation from service.  In fact, the Veteran's last pap smear was normal.  She also did not have any bowel or bladder problems.  

In addition, during the October 2015 VA examination, the Veteran was assessed as having an incompetent cervix, status post cerclage.  However, she did not report any current symptoms that required continuous treatment.  It was noted that a March 1996 service treatment record indicates that the cerclage (cervical stitch) was performed during her pregnancy because of significant breaking of the fetal membrane into the endocervical canal.  The length of the cervix was increased to 3 centimeters.  The report also indicated that there were no complications following the surgical procedure.  The examiner noted that the only treatment for an incompetent cervix was the in-service cerclage.  In addition, it was noted that the Veteran did not have any surgical complications of pregnancy or any other complications resulting from obstetrical or gynecologic conditions or procedures.  The examiner indicated that the Veteran does not require treatment or medications related to a reproductive tract condition.  In addition, she did not currently have symptoms related to a gynecological condition, including any diseases, injures, or adhesions of the female reproductive organs.  Finally, it was noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the diagnosis.  Upon physical examination, the cervix was noted to be nontender with palpation.  The examiner also reported that the Veteran's pap smears have been within normal limits for many years.  

The Board has considered the lay evidence of record, to include the Veteran's statements at the VA examinations and in written submissions.  To the extent the Veteran contended in her April 2010 notice of disagreement that she was traumatized by almost losing her pregnancy during service, that she was bedridden for four weeks prior to the delivery of her child during service due to an incompetent cervix, and that she was extremely conscious about having more children following the birth of her child, the Board notes that the Veteran is reporting symptoms that occurred while she was still in service.  As service connection has already been granted for an incompetent cervix, the pertinent issue is the current severity of her post-service symptoms.  In this regard, the Veteran has not reported any current symptoms stemming from her service-connected disability during either of the VA examinations, nor do her lay statements reflect such symptoms.  Thus, the Board finds that the Veteran has not provided any lay evidence with respect to the symptoms she currently experiences due to an incompetent cervix, status post cervical cerclage.  

The objective examinations and testing provided by VA medical professionals with training and expertise show that the Veteran does not have any symptoms due to her cervix disability.  As noted above, an October 2015 pelvic examination found that the cervix was nontender with palpation, and the evidence does not show any symptoms related to the cervix which require treatment.  Therefore, the Board finds that the Veteran does not meet the criteria for an increased rating.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's incompetent cervix is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.   Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran has not identified any current symptoms or complaints related to her cervix.  

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  The Veteran has not identified any symptom resulting from the combined effect of her service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected incompetent cervix under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

Entitlement to an initial compensable evaluation for an incompetent cervix is denied.


REMAND


The Board finds that an additional remand is necessary to obtain addendum opinions that comply with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With respect to the claim for service connection for a hysterectomy, an October 2015 VA examiner opined that the Veteran's hysterectomy was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner stated that the Veteran's hysterectomy was due to fibroids and determined that she did not have fibroids or any indications of uterine fibroids, such as heavy bleeding, during service.  However, the prior remand directed the examiner to consider the Veteran's lay contentions that the symptoms that ultimately led to a post-service hysterectomy had their onset in service.  Specifically, the Veteran has claimed that she had frequent urination, cramping, and irregular and heavy menstrual cycles during service which she believed were symptoms of uterine fibroid tumors.  See April 2010 Notice of Disagreement; November 2013 Form 9.  The Veteran's service treatment records show that she was treated for frequent dysuria in November 1993.  In September 1995, she had complaints of abnormal cramping and bleeding, and the suprapubic area was tender to palpation.  Moreover, in a May 2000 report of medical history, the Veteran indicated that she had frequent urination.  Based on the foregoing, the Board finds that an addendum opinion is necessary to determine whether the Veteran's claimed hysterectomy is related to her in-service symptoms. 

With respect to the claim for service connection for abnormal cells, colposcopy, and cryosurgery, the Veteran was afforded a VA examination in October 2015 at which time she was assessed as having cervical dysplasia, status post colposcopy.  The onset was noted as being in 1994.  A review of the Veteran's service treatment records does show that she was noted to have a history of abnormal pap smears in June 1994 and that she was assessed with cervical dysplasia.  Nevertheless, the October 2015 VA examiner also stated that the Veteran did not have a diagnosis of a disability manifested by abnormal cells status post colposcopy and cryosurgery that was incurred in or caused by service.  In so doing, the examiner noted that the Veteran had normal pap smears for many years.  As such, it appears that the examiner's statements are inconsistent regarding whether the Veteran has a current disability.  Moreover, the examiner did not address whether a finding of abnormal cells was a disability or a clinical finding, as requested in the prior remand.  Thus, the Board finds that an additional medical opinion is needed.

With respect to the claim for an increased evaluation for Bartholin's cyst, the October 2015 VA examiner stated that the last infection was two years ago.  It was also noted that the Veteran did have current symptoms related to a gynecological condition and does not currently require treatment or medications for symptoms related to a reproductive tract condition.  However, the Veteran has provided lay statements regarding the severity of her symptoms and functional impact of the Bartholin's cyst which were not considered by the VA examiner.  Specifically, the Veteran reported draining and painful cysts; difficulty sitting, walking, and using the restroom; sleep disruption; and infections.  She has also reported that she treated the cysts with hot sitz baths and wore pads/liners for draining cysts.  See Veteran's March 2016 statement.  Therefore, the Board finds that an additional VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a hysterectomy, Bartholin's cyst, or a disability manifested by abnormal cells, colposcopy, and cryosurgery.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made to Dr. K.F.-D.  See Veteran's March 2016 statement.

The AOJ should also secure any outstanding, relevant VA medical records, to include the results of pap smears if they are of record. 

2.  After completing the foregoing development, the AOJ should refer the claims file to the October 2015 VA examiner, or if she is unavailable, to another suitably qualified VA examination for a clarifying medical opinion regarding the nature and etiology of any current residuals of a hysterectomy and disability manifested by abnormal cells, colposcopy, and cryosurgery.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran has claimed that, during service, she had frequent urination, cramping, and irregular and heavy menstrual cycles.  She believes that these were the first symptoms of uterine fibroid tumors that necessitated a hysterectomy.  

The examiner should state whether it is at least as likely as not that the symptoms necessitating the hysterectomy manifested in service or are otherwise related to her military service.

In rendering his or her opinion, the examiner should consider the November 1993 service treatment record which shows that the Veteran was treated for frequent dysuria; the September 1995 service treatment record which shows that the Veteran had complaints of abnormal cramping and bleeding and tenderness in the suprapubic area; and a May 2000 report of medical history in which the Veteran indicated that she had frequent urination.

In addition, the examiner should identify any current diagnosis related to the claim for abnormal cells, colposcopy, and cryosurgery.  In so doing, he or she should clarify whether abnormal cells are the same as cervical dysplasia (as diagnosed in the October 2015 VA examination) and whether abnormal cells are a clinical finding or a disability.  

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to her military service.  In rendering his or her opinion, the examiner should consider the June 1994 service treatment record showing a history of abnormal pap smears and an assessment of cervical dysplasia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
 3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected Bartholin's cyst.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, he or she should indicate the frequency of vaginal fecal leakage and whether the disability requires the wearing of a pad.  The examiner should also identify any other symptoms or manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 
 
4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


